Citation Nr: 1124214	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  06-13 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability, as secondary to service-connected knee disability.

2.  Entitlement to an increased evaluation for right knee meniscectomy with severe degenerative joint disease, currently evaluated as 40 percent disabling.

3.  Entitlement to a compensable rating for right hand disability.

4.  Entitlement to an increased evaluation for left knee degenerative joint disease, currently evaluated as 10 percent disabling.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to August 1969.

This appeal comes before the Board of Veterans' Appeals (BVA or Board) from October 2004 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This case was previously before the Board in January 2010 when it was remanded for additional development.  The case is again before the Board for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a letter received in April 2011, the Veteran indicated that he had undergone a VA examination in November 2010.  While the Veteran has submitted one page of a report of that examination, the remaining portion of the report of that November 2010 VA joints examination is not associated with claims file.  The Veteran also indicated that he had undergone a VA examination of his right hand in January 2011.  The Board observes that a report of such an examination is not associated with the claims file.  

As for the issue of entitlement to service connection for a back disability, as secondary to service-connected right knee disability, the Board observes that in May 2007 the Veteran underwent a VA examination that was to address the medical matters presented by that issue.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is not adequate.  In this regard, the Board notes that the May 2007 VA examiner's opinion did not address the question of whether the Veteran's low back disability was aggravated by his service-connected disabilities.

By rating action dated in April 2008 the RO denied the Veteran's claim of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  Statements contained in a VA Form 9, Appeal to Board of Veterans' Appeals, received in August 2008, may reasonably be construed as a timely notice of disagreement as to that issue.  However, a statement of the case has not been issued as to the TDIU issue.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran has indicated that he is in receipt of Social Security Administration (SSA) disability benefits.  Although the Veteran indicated, in the August 2008 VA Form 9, that the records comprising his SSA claim were essentially the same as those associated with the claims file, the Board finds that obtaining the SSA records may be useful in adjudicating the appeal.

Lastly, in a statement, dated and received at the RO in August 2008, the Veteran raised the issue of entitlement to an increased rating for service-connected left knee disability.  The issue has not been adjudicated by the RO, and as such, has not been developed for appellate consideration.  The Board finds that this issue is inextricably intertwined with the claim for a TDIU.  Accordingly, the issue of entitlement to an increased rating for service-connected left knee disability should be adjudicated by the Agency of Original Jurisdiction (AOJ).  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain complete reports of VA examinations of the Veteran conducted in November 2010 at the Marion VA medical center, and in January 2011 at the Indianapolis VA medical center, as well as any other VA treatment records (from the Marion VA medical center and Indianapolis VA medical center) pertaining to the disabilities at issue dated subsequent to March 2010 and associate them with the claims file.

2.  Contact the Social Security Administration and request a copy of all disability award determinations for the Veteran, and a copy of the clinical records considered in making such determinations.

3.  Following completion of the above, the Veteran should be scheduled for a VA spine examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current low back disability that is proximately due to, or aggravated by, a service-connected disability.

4.  Thereafter, adjudicate the issue of entitlement to an increased rating for service-connected degenerative arthritis of the left knee.  Any additional development deemed appropriate by the RO should be completed, to include clinical examination of the Veteran's current left knee disability status.  Notice of the determination and the Veteran's appellate rights should be issued to the Veteran and his representative.  Only if a timely notice of disagreement is received, and following issuance of a statement of the case, a timely substantive appeal is received, should the issue be forwarded to the Board for appellate consideration.

5.  Thereafter, the AOJ should readjudicate the claims for entitlement to service connection for a back disability, to include as secondary to service-connected knee disability, entitlement to an increased evaluation for right knee meniscectomy with severe degenerative joint disease, currently evaluated as 40 percent disabling, and entitlement to a compensable rating for right hand disability.  If any of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the issues should be returned to the Board, as appropriate.

6.  Thereafter, issue a statement of the case relative to the issue of entitlement to a TDIU, pursuant to the April 2008 rating decision, and August 2008 statements construed as a timely notice of disagreement with the denial of TDIU.  Any additional development deemed appropriate by the RO should be completed, to include clinical examination of the Veteran to determine whether his service-connected disabilities, considered in combination, preclude substantially gainful employment.  The appellant and his representative should be afforded the appropriate period to respond.  Only if a timely substantive appeal is thereafter received should the issue be forwarded to the Board for appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


